Citation Nr: 1818439	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  12-04 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for obsessive compulsive disorder (OCD).

2.  Entitlement to a compensable rating for allergic rhinitis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1991 to January 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2017, the matters were remanded for additional development.  The case is now assigned to the undersigned.

[The Board's May 2017 remand also addressed claims for service connection for obstructive sleep apnea and hearing loss.  A February 2018 rating decision granted the Veteran service connection for obstructive sleep apnea and bilateral hearing loss.  The matters are therefore no longer before the Board.]


FINDINGS OF FACT

1.  OCD is not shown to have manifested in service; a psychosis was not manifested within one year following the Veteran's separation from service; and any current OCD is not shown to be related to his service.

2.  The Veteran's allergic rhinitis is not shown to at any time have been manifested by greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side, or nasal polyps.


CONCLUSIONS OF LAW

1.  Service connection for OCD is not warranted.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  A compensable rating for allergic rhinitis is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.21, 4.31, 4.97, Diagnostic Code (Code) 6522 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in June 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  Regarding the rating for rhinitis, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2014 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and a February 2018 supplemental SOC readjudicated the matter after the Veteran responded and further development was completed.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

The Veteran has not raised any issues with VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  The Board also finds there has been substantial compliance with its May 2017 remand directives

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, as to the claims.



Service connection for OCD

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is claimed); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability diagnosed after discharge may be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases (to include psychosis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for psychosis).  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  A nexus to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

The Veteran contends that he has had OCD since service, related to inspections during basic training.  His STRs are silent for complaints, findings, treatment, or diagnosis of an obsessive compulsive disorder.  On May 1991 service enlistment examination, psychiatric evaluation was normal; in a contemporaneous report of medical history, he reported a history of nervous trouble of any sort.  On November 1993 service periodic examination, psychiatric evaluation was within normal limits; in a contemporaneous report of medical history, he did not endorse nervous trouble of any sort.  His DD Form-214 notes that he was discharged under honorable conditions (for misconduct).  In September 1994, he received an administrative reprimand for driving under the influence of alcohol; the reprimand was imposed as an administrative measure and not as punishment under Article 15.  In November 1994, he received a second administrative reprimand for driving under the influence of alcohol, which was also imposed as an administrative measure and not as punishment under Article 15.  On November 1994 service separation examination, psychiatric evaluation was within normal limits; in a contemporaneous report of medical history, he did not endorse nervous trouble of any sort.  On November 1994 mental status evaluation for discharge, his behavior was normal; his level of alertness was fully alert; his mood and affect were unremarkable; his thinking process was clear; and his thought content and memory were normal.

On March 1995 VA general medical examination, psychiatric and personality findings were normal.

Postservice treatment records are silent regarding OCD until November 2010, when the Veteran reported during VA treatment that he was having "some OCD behavior"; the assessments included OCD behavior and a prescription for Paxil.

On August 2013 VA examination, the Veteran reported that during service, specifically in basic training, he had an onset of obsessive thoughts and compulsive behaviors triggered by the military requirements for soldiers to have their personal belongings arranged to a specific blueprint and measurements.  He reported that his obsessive thoughts and compulsive behaviors kept him out of trouble in service but have not worked well for him in civilian life.  He related that after service, he continued to have obsessive thoughts and compulsive behaviors related to an extremely orderly environment and excessive cleanliness.  He reported returning home once (from on the road) to ensure he locked the doors or turned off the stove; he reported having insecurity and anxiety if he does not engage in these behaviors.  He reported he married his wife in 2005, and the marriage included a lot of arguing at first because he wanted to keep the home neat and clean.  He reported that they had frequent arguments and disagreements over his compulsive behaviors, and their relationship improved after Paroxetine was prescribed in 2012.  He reported reduced obsessive and compulsive behaviors, though they still remained, which contributed to fewer arguments and generally improved relations with his wife and his children since he started the medication.  He reported strained relations with his children because he used to be very demanding with them about being clean and tidy.  His symptoms also included poor insight into the dysfunctional nature of his symptoms.  The examiner noted review of the Veteran's DD Form-214 detailing his military service and character of discharge, May 1991 and November 1994 service examinations, and November 1993 and October 1994 treatment record.  Following a mental status examination, the diagnosis was obsessive compulsive disorder.  The examiner opined that the Veteran requires cognitive behavioral therapy with response prevention treatment.  An etiology opinion was not offered.

On January 2015 VA examination, the Veteran reported that he was discharged under honorable conditions but denied formal disciplinary action in the military; he had 2 DWIs off-post.  He reported that he was discharged under honorable conditions for misconduct because he asked to be discharged when he was not sent to Primary Leadership Development Course because he is Hispanic and the people being sent were white.  He reported that he continued to have OCD symptoms, and he is demanding of his children to be orderly and it scares them.  He had taken Paroxetine for OCD, but did not think it was helping and discontinued taking it.  He had not been in therapy or counseling.  He reported depression symptoms that began in 1999.  On mental status examination, the diagnoses were OCD, recurrent moderate major depressive disorder with recurrent brief depression, and alcohol use disorder.  The examiner specified that the OCD symptoms include rigorous ordering of things and ironing his children's clothes and double checking things.  The examiner opined that the Veteran needs to seek follow up treatment and he requires therapy and a medication evaluation.  No opinion regarding the etiology of the diagnosed OCD was offered.

On June 2017 VA examination (pursuant to the Board's remand), the Veteran denied mental health treatment prior, during, or after service, other than classes for alcohol use.  The examiner noted that the Veteran had two prior VA examinations with diagnoses of OCD, and a May 1991 medical history form from service noting "nervousness", which the Veteran stated may have related to the Gulf War just starting right after he entered service.  The Veteran reported that he was nervous throughout basic training because of not knowing what might happen next.  The examiner noted that later medical history forms during service did not note "nervousness", and there was no other significant mental health history noted in the record.  The Veteran reported that he was discharged from service for misconduct related to alcohol use but under honorable conditions.  He reported current OCD symptoms related to "having everything organized" by style and colors with clothing and keeping jewelry and keys all in the same location; he reported that he has to keep everything almost "dress right dress" with everything in its proper place with no clutter or trash.  He reported that these symptoms began "right after military", and he never noticed them as a child or in high school.  He reported that the symptoms "followed" him from inspections during service, and they create problems because of arguments with his wife.  He denied obsessive thoughts; the examiner opined that the symptoms appear to be more of a compulsive nature regarding cleanliness.

Following a mental status examination, the diagnoses included major depressive disorder, single severe; severe alcohol use disorder; and OCD, which the Veteran related to compulsions regarding cleanliness and order, not obsessions.  The examiner opined that the diagnosed disabilities are all at least as likely as not related to onset during or shortly after service but noted that the opinion is based solely on the Veteran's report; the examiner noted that no records were found to provide additional support for this opinion.  The examiner opined that, if the Veteran's lay testimony is not an adequate basis for the opinion, then the opinion would have to be that the current major depressive disorder, alcohol use disorder, and OCD are less likely than not related to onset during service.  The examiner explained that the Veteran primarily has major depressive disorder and alcohol use disorder based on the current reported symptoms; he also endorsed compulsive behaviors regarding cleanliness and order that adequately meet the criteria for OCD, though these symptoms appear to be relatively mild compared to major depressive disorder and alcohol use, both of which appear to predominate.  The examiner opined that the Veteran also endorsed mild anxious symptoms regarding suicidal thoughts, and these symptoms appear to relate more to major depressive disorder than anxiety.  The examiner noted the Veteran's report that his depression began shortly after discharge in 1997 or 1998; his increased alcohol use began during service; and his OCD symptoms relate to order, cleanliness, and inspections during service.  The examiner noted the May 1991 medical history form noting nervousness, which the Veteran said related to being in basic training at the start of the Gulf War, and subsequent medical history forms in service did not note nervousness.  The examiner's overall impression was that the Veteran is currently coping with severe depression, severe alcohol use, and mild OCD symptoms that all appear to have developed during or shortly after service based on the Veteran's report, though no records were found to support the Veteran's report.

Initially, the Board notes that a separate (November 2015) rating decision denied service connection for depression and for posttraumatic stress disorder (PTSD).  The Veteran did not appeal that decision, and it is final.  Therefore, the scope of the matter of service connection for a psychiatric disability now before the Board is limited to the diagnosis of OCD (rather than encompassing the service connection for the psychiatric diagnoses of depression and PTSD, claims of service connection for which must be reopened prior to do novo consideration).  

OCD was not manifested in service and was not clinically noted postservice prior to 2010.  Accordingly, service connection for OCD on the basis that such disability became manifest in service and persisted, or for psychosis on a presumptive basis (as a chronic disease under 38 C.F.R. §§ 1112; 38 C.F.R. §§ 3.307, 3.309) is not warranted. 

It is not shown by the record that the Veteran's OCD is related directly to his active duty service.  Although he asserts that he has had symptoms of OCD continually since service, the earliest postservice notation of such complaint was in 2010 (approximately 15 years after service).  Contemporaneous examinations at the time of his separation from service and shortly thereafter (in November 1994 and March 1995) showed psychiatric clinical evaluation to be normal, with no report of nervous trouble, and with normal behavior, clear thinking process, and normal thought content.  On 2017 VA examination, the examiner opined (indicating that such was based solely on the Veteran's self-report) that the diagnosed OCD at least as likely as not had its onset during or shortly after service; the examiner went on to explain that no records were found to provide additional support for this opinion.  Notably, the examiner specifically stated that, if the Veteran's lay testimony is not an adequate basis for the opinion, then the opinion would have to be that the current OCD is less likely than not related to onset during service.  The Board finds the 2017 VA examination and medical opinion to be entitled to substantial probative weight, as it took into account a thorough review of the Veteran's record/medical history, and included a mental status examination (with all necessary findings) and rationale that accurately cites to supporting factual data.  The examiner noted the May 1991 medical history form noting nervousness, which the Veteran said related to being in basic training at the start of the Gulf War, and subsequent medical history forms in service which did not note nervousness.  The examiner's overall impression was that the Veteran is currently coping with mild OCD symptoms that appear to have developed during or shortly after service based on the Veteran's report but no records were found to support the Veteran's report.  The examiner cited to factual data (including the Veteran's own contemporaneous reports on treatment, which are inconsistent with his more recent allegations).  The Board finds the Veteran's contemporaneous records of normal behavior and normal psychiatric evaluations to be more probative than his more recent accounts relating his OCD complaints to service, both because they were offered contemporaneously during and shortly after service, and because they were provided in a clinical/treatment setting, rather than in association with the compensation-seeking process.  Accordingly, the Board finds the rationale provided for the examiner's opinions persuasive.  Without evidence of continuity of symptoms postservice, the etiology of a disability such as OCD is a medical question that is beyond the scope of common knowledge and incapable of resolution by lay observation; it requires medical expertise.  The Veteran is a layperson; consequently, his own opinion is not competent evidence in this matter.  See Jandreau, supra.  The preponderance of the evidence is against the claim of service connection for OCD, and the appeal in the matter must be denied.

Compensable disability rating for allergic rhinitis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In every instance where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Rhinitis (allergic or vasomotor) is rated under Code 6522.  A 10 percent rating is warranted when there are no polyps but there is greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted if there are nasal polyps.  38 C.F.R. § 4.97.
On March 2012 treatment, the Veteran reported runny nose, itchy and watery eyes, and a cough which was worse at night.  He denied any congestion or fever but reported mild sore throat.  He reported a history of seasonal allergies.  On physical examination, the turbinates bilaterally were pale and boggy with clear nasal drainage and there was clear post nasal drip.  The assessments included allergic rhinitis, and prescriptions included Claritin, daily, and nasal spray.

On August 2013 VA examination, the Veteran reported itchy eyes, runny nose, sneezing, and a skin rash on his arms.  Continuous medication (oral antihistamine) was required for control of the condition.  He did not have chronic sinusitis.  The diagnosis was allergic rhinitis.  There was no evidence of greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, complete obstruction on one side due to rhinitis, permanent hypertrophy of the nasal turbinates, nasal polyps, or any granulomatous condition.  He did not have chronic laryngitis, laryngectomy, aphonia, laryngeal stenosis, or any pharyngeal injury or condition.  He did not have a deviated nasal septum due to trauma.  There was no benign or malignant neoplasm or metastases related to the diagnosis of allergic rhinitis.  Imaging studies of the sinuses or other areas were not performed.  Endoscopy was not performed.  The examiner opined that the allergic rhinitis impacts the Veteran's ability to work; the impact was discomfort at times of exacerbation of the condition.

Based on this evidence, the October 2013 rating decision on appeal granted service connection for allergic rhinitis, rated 0 percent.

On June 2017 VA examination (pursuant to the Board's remand), the Veteran reported the sudden onset of a runny nose on his return home after service in 1995, and the course of the condition had stayed the same since onset, with the same symptoms.  The diagnosis was allergic rhinitis; there was no change in the diagnosis and no additional diagnoses were rendered.  On physical examination, there was no evidence of greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, complete obstruction on the left side due to rhinitis, complete obstruction on the right side due to rhinitis, permanent hypertrophy of the nasal turbinates, nasal polyps, or any granulomatous condition.  The examiner opined that the Veteran's rhinitis does not impact his ability to work.  The examiner opined that the Veteran's medication provides partial relief of rhinitis symptoms; neither medication nor a lack of medication has any effects on the development of nasal polyps, obstruction, or any other intranasal conditions.  The examiner opined that occasionally the chronic usage of intranasal steroids may produce severe nasal mucosal edema but this subsides after the discontinuation of the medications.

The reports of the VA examinations and the treatment records, overall, provide evidence against the Veteran's claim, as they do not show that the Veteran's allergic rhinitis has resulted in greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side, so as to meet the criteria for a 10 percent rating.  Additionally, nasal polyps have not been noted at any time, so as to meet the criteria for a 30 percent rating.  The Board notes the lay statements submitted by the Veteran in support of this claim detailing the types of problems that result from his disability.  These described symptoms and impairment do not meet the criteria for a compensable rating; thus the lay statements do not support that a higher rating is warranted.  Consequently, a compensable rating is not warranted.  38 C.F.R. § 4.31.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017).  


ORDER

Service connection for OCD is denied.

A compensable rating for allergic rhinitis is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


